            CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


John Johnson,                                      Case No.: 0:21-cv-01977

                          Plaintiff,
                                                   COMPLAINT AND
v.                                                 DEMAND FOR JURY TRIAL

Experian Information Solutions, Inc.,
Equifax Information Services, LLC,                    1.F CRA, 15 U.S.C. § 1681 et
Trans Union LLC, and LoanCare, LLC,                       seq.

                          Defendants.




       Plaintiff John Johnson, (“Plaintiff”) through counsel, alleges violations of the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq. against Defendants Experian

Information Solutions, Inc. (“Experian”); Equifax Information Services, LLC

(“Equifax”); Trans Union, LLC (“Trans Union”); and LoanCare, LLC, (“LoanCare”).

                                       I.   INTRODUCTION

       1.       Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. against the CRA Defendants Experian, Equifax, and

Trans Union, each a consumer reporting agency, for reporting inaccurate information on

Plaintiff’s consumer report. “Consumer reports” under 15 U.S.C. § 1681a(d) include both

credit file disclosures obtained directly by Plaintiff from the consumer reporting agencies

and consumer reports obtained by third parties as a factor in establishing Plaintiff’s

eligibility for credit.


                                               1
            CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 2 of 22




       2.       Plaintiff’s Complaint also alleges violations of the FCRA, against

Defendant LoanCare for failing to conduct a reasonable reinvestigation after receiving

notice of Plaintiff’s dispute from Experian, Equifax, and Trans Union.

                          II.    JURISDICTION AND VENUE

       3.       The District Court has federal question jurisdiction over these claims

pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1681.

       4.       Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this district.

       5.       Defendants transact business here; as such, personal jurisdiction is

established.

                                     III.   PARTIES

       6.       John Johnson is a natural person residing in the city of Lester Prairie in

McLeod County, Minnesota.

       7.       Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. § 1681a(c).

       8.       Defendant LoanCare is a financial institution engaged in the business of

giving credit and collecting debt. LoanCare is also a furnisher, as contemplated in 15

U.S.C. § 1681s-2. Upon information and belief, LoanCare is regularly engaged in the

business of furnishing credit information to the consumer reporting agencies. LoanCare

is headquartered at 3637 Sentara Way, Virginia Beach, VA, 23452. LoanCare can be

served through its registered agent, C T Corporation System, located at 4701 Cox Road,

Ste 285, Glen Allen, VA, 23060-6808.

       9.       Defendant Experian is a “consumer reporting agency,” as defined in 15

                                              2
           CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 3 of 22




U.S.C. § 1681a(f)). Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing “consumer reports,” as defined in 15 U.S.C. § 1681a(d), to third

parties. Experian’s principal place of business is located at 475 Anton Boulevard, Costa

Mesa, California 92626.

         10.   Defendant Equifax is a “consumer reporting agency,” as defined in 15

U.S.C. § 1681a(f). Upon information and belief, Defendant is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing “consumer reports,” as defined in 15 U.S.C. § 1681a(d), to third

parties. Equifax’s principal place of business is located at 1550 Peachtree Street NW,

Atlanta, Georgia, 30309. Equifax can be served through its agent for service of process,

Corporation Service Company, located at 2 Sun Court, Suite 400, Peachtree Corners, GA

30092.

         11.   Defendant Trans Union is a “consumer reporting agency,” as defined in 15

U.S.C. § 1681a(f)). On information and belief, Trans Union is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for

the purpose of furnishing “consumer reports,” as defined in 15 U.S.C. § 1681a(d), to third

parties. Trans Union’s principal place of business is located at 555 West Adams Street,

Chicago, Illinois 60661. Trans Union can be served through its agent for service of

process, Prentice Hall Corporation, located at 801 Adlai Stevenson Drive, Springfield, IL

62703.

         12.    Upon information and belief, the CRA Defendants, Experian, Equifax,

                                            3
            CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 4 of 22




and Trans Union, disburse consumer reports to third parties under contract for monetary

compensation.

       13.      At all relevant times, Defendants LoanCare, Experian, Equifax, and Trans

Union acted through duly authorized agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers.

       14.      Any violations by Defendants were not in good faith, were knowing,

negligent, willful, and/or intentional, and Defendants did not maintain procedures

reasonably adapted to avoid any such violations.

                          IV.    FACTUAL BACKGROUND

       15.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully set forth at length herein.

       16.      The United States Congress decided that the banking system is dependent

upon fair and accurate credit reporting. Inaccurate consumer reports directly impair the

efficiency of the banking system, and unfair credit reporting methods undermine the

public confidence, which is essential to the continual functioning of the banking system.

       17.      Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

       18.      The FCRA seeks to ensure consumer reporting agencies exercise their

grave responsibilities with fairness, impartiality, and a respect for the consumer's right to

privacy because consumer reporting agencies have assumed such a vital role in

assembling and evaluating consumer credit and other consumer information.

                                             4
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 5 of 22




       19.    The CRA Defendants Experian, Equifax, and Trans Union report consumer

information about Plaintiff and other consumers through the sale of consumer reports.

       20.    The CRA Defendants’ consumer reports generally contain the following

information: (i) Header/Identifying Information: this section generally includes the

consumer’s name, current and prior addresses, date of birth, and phone numbers; (ii)

Tradeline Information: this section pertains to consumer credit history, and includes the

type of credit account, credit limit or loan amount, account balance, payment history, and

status; (iii) Public Record Information: this section typically includes public record

information, such as bankruptcy filings; and (iv) Credit Inquiries: this section lists every

entity that has accessed the consumer’s file through a “hard inquiry” (i.e., consumer-

initiated activities, such as applications for credit cards, to rent an apartment, to open a

deposit account, or for other services) or “soft inquiry” (i.e., user-initiated inquiries like

prescreening).

       21.    The CRA Defendants obtain consumer information from various sources,

including furnishers that provide consumer information to the CRAs, and information the

CRAs independently sources itself or through third party providers, vendors or

repositories, including computerized reporting services like PACER.

       22.    The diligence the CRA Defendants exercise in recording consumer

bankruptcy filings is not replicated in their reporting of the effects of bankruptcy

proceedings and orders upon certain accounts, including accounts that are reaffirmed

during a consumer’s bankruptcy.

       23.    Consequently, the CRA Defendants routinely report inaccurate, incomplete,

                                              5
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 6 of 22




outdated, and materially misleading information about consumers after they have been

discharged from bankruptcy, without verifying or updating the information as required by

§ 1681(e)(b), despite possessing information that indicates their reporting is inaccurate.

       24.    The majority of institutions that offer financial services (e.g., banks,

creditors, lenders) rely upon consumer reports from CRAs (like Defendants) to make

lending decisions. Those institutions also use FICO Scores, and other proprietary third-

party algorithms (or “scoring” models) to interpret the information in a consumer’s

consumer report, which is based on the amount of reported debt, payment history, and

date of delinquencies contained in the CRA Defendants’ reports.

       25.    FICO and other third-party algorithms use variables or “attributes” derived

from a consumer’s consumer report to calculate a “credit score,” which is a direct

reflection of a consumer’s creditworthiness.

       26.    The information reported by the CRA Defendants contributes to consumer

creditworthiness, including their FICO Scores, which are calculated using information

contained in the CRA Defendants’ consumer reports.

       27.    FICO Scores factor the following consumer report information: Payment

history (35%); Amount of debt (30%); Length of credit history (15%); New credit (10%);

and Credit mix (10%).

       28.    FICO Scores factor the following: Payment history (35%); Amount of debt

(30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       29.    “Payment history” refers to whether a consumer has paid his or her bills in

the past, and whether these payments have been timely, late, or missed.

                                               6
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 7 of 22




       30.    In factoring the severity of delinquent payments, a FICO Score considers

how late the payment continues to be, how much is owed, how recently the delinquency

occurred, and how many delinquent accounts exist.

       31.    The more severe, recent, and frequent late payments are the greater the

harm to the FICO Score.

       32.    However, after a reportedly delinquent account has been remedied, a

consumer’s FICO score may increase.

       33.    The CRA Defendants voluntarily obtained Plaintiff’s consumer bankruptcy

information and reported it in individual account tradelines and the Public Records

section of Plaintiff’s consumer report.

       34.    The CRA Defendants are well aware that the effect of a Discharge Order in

a Chapter 7 Bankruptcy is to discharge all statutorily dischargeable debts other than those

that have been reaffirmed in a reaffirmation agreement or successfully challenged in an

adversary proceeding.

       35.    The CRA Defendants are also aware of the effect of a reaffirmation

agreement, which allows a consumer to remain liable for the debt and excludes the debt

from the bankruptcy discharge.

       36.    Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources the

CRA Defendants obtain the bankruptcy case information.

       37.    Additionally, the CRA Defendants receive actual notice of reaffirmation

agreements from furnishers of account/tradeline information.

                                            7
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 8 of 22




       38.    The Defendant CRAs also receive constructive notice of reaffirmation

agreements from furnishers of tradeline information that provide data indicating that a

consumer is continuing to make regular payments on a pre-bankruptcy debt after

receiving their discharge order.

       39.    In this case, Plaintiff also specifically notified the CRA Defendants that the

debt was reaffirmed, but the CRAs rejected this specific notice, despite also possessing or

having access to information that confirmed the debt was in fact reaffirmed.

       40.    Although the CRA Defendants were notified of their inaccurate reporting

and had the information necessary to correctly report Plaintiff’s Account, the CRA

Defendants failed to verify the information.

       41.    Instead, the CRA Defendants followed unreasonable procedures that

allowed them to blindly rely on the furnisher’s deficient investigation and report its

results, despite possessing conflicting information about the Account.

       42.    Rather than following reasonable procedures to assure maximum possible

accuracy, the CRA Defendants inaccurately report information regarding pre-bankruptcy

debts even if that information ignores or contradicts information known and reported by

the CRAs themselves.

       43.    Consumers have filed thousands of lawsuits and FTC and Consumer

Financial Protection Bureau complaints against the CRA Defendants for their inaccurate

reporting following a consumer bankruptcy.

       44.    Therefore, the CRA Defendants are on continued notice of their inadequate

post-bankruptcy reporting procedures, including those that result in inaccurate account

                                               8
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 9 of 22




and payment statuses, both before and after receiving a dispute from the consumer.

                   Allegations Specific to the Credit Reporting of Plaintiff

       45.       On or about June 15, 2016, Plaintiff and his wife obtained a mortgage with

Lakeview Loan Servicing LLC, Account #623002*** (the “Account”). LoanCare LLC is

the mortgage servicer for Lakeview Loan Servicing LLC.

       46.       On or about December 19, 2019, Plaintiff and his wife filed for voluntary

bankruptcy under Chapter 7 of Title 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Minnesota petition number 19-43805.

       47.       On or about March 5, 2020, Plaintiff and his wife reaffirmed their

obligations under the Account, whereby Plaintiff remained personally liable/responsible

for continued payment on the Account. The Account was therefore not included in

Plaintiff’s bankruptcy discharge.

       48.       Plaintiff and his wife received a discharge in bankruptcy court on or about

March 17, 2020.

       49.       Plaintiff and his wife filed for bankruptcy and reaffirmed the Account to

rebuild and improve their credit.

       50.       After Plaintiff’s bankruptcy was discharged, Plaintiff was eager to obtain a

“fresh start.”

       51.       Sometime after the bankruptcy discharge, Plaintiff and his wife obtained

their Experian, Equifax, and Trans Union consumer reports to ensure that their credit

account tradelines and bankruptcy were being reported accurately.

       52.       Plaintiff and his wife learned the CRA Defendants Experian, Equifax, and

                                               9
          CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 10 of 22




Trans Union were inaccurately reporting that Plaintiff and his wife’s reaffirmed Account

was included in bankruptcy, and subject to bankruptcy coding that conveys to

creditors/lenders that the Account was discharged or delinquent even though Plaintiff and

his wife continued to make ongoing payments on the Account.

         53.   Before filing for bankruptcy, Plaintiff and his wife made timely monthly

payments on the Account.

         54.   Plaintiff reaffirmed the Account during bankruptcy, remaining personally

liable for the obligation. The Account (debt) was indisputably not discharged. Plaintiff

did this to maintain some credit history and to rebuild/re-establish credit through timely

monthly payments on the reaffirmed Account.

         55.   However, when Plaintiff pulled Plaintiff’s consumer reports, Plaintiff

discovered that Experian, Equifax, and Trans Union were not reporting the Account’s

accurate payment history despite reaffirmation of the debt.

         56.   Experian, Equifax, and Trans Unions’ reporting was patently false and

materially misleading, as the Account was reaffirmed and not discharged by Plaintiff’s

bankruptcy.

         57.   Experian, Equifax, and Trans Unions’ reporting was patently false and

materially misleading, as Plaintiff continued to make timely monthly payments on the

Account, which Plaintiff believes were also reported to Experian, Equifax, and Trans

Union.

         58.   The CRA Defendants failed to report the Account’s accurate payment

history and ongoing payments.

                                            10
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 11 of 22




       59.     The CRA Defendants reported inaccurate payment statuses that indicate the

Account was included in and/or discharged in bankruptcy, instead of reaffirmed with its

actual status and payment history.

                                      Plaintiff’s Disputes

       60.     On or about July 24, 2020, Plaintiff and his wife separately sent letters to

Experian, Equifax, and Trans Union disputing their inaccurate reporting of the Account.

       61.     The letters specifically advised that Plaintiff and his wife did not include

the Account in Plaintiff’s bankruptcy, Plaintiff remained personally obligated for the

Account, and Plaintiff continued to make regular payments on the Account.

       62.     Upon information and belief, Experian, Equifax, and Trans Union received

Plaintiff’s dispute letters.

       63.     Upon information and belief, Experian, Equifax, and Trans Union

forwarded Plaintiff’s disputes to LoanCare within 5 business days of receipt.

       64.      Upon information and belief, the CRAs did not respond to Plaintiff or his

wife’s dispute letters.

       65.     The CRA’s stopped reporting the Account on Plaintiff’s wife’s credit

reports, but inexplicably continued reporting the Account as included in Plaintiff’s

bankruptcy.

       66.     Upon information and belief, the CRA Defendants Experian, Equifax, and

Trans Union did not investigate Plaintiff’s dispute, and pursuant to their unreasonable

procedures, merely forwarded an automated dispute form to LoanCare, despite

possessing information indicating the Account was reaffirmed, and/or the ability to

                                             11
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 12 of 22




independently verify the Account reaffirmation through the same sources they receive

consumer bankruptcy information.

       67.     Rather than perform a reasonable investigation based on Plaintiff’s dispute,

readily available public records, and information known by the CRA Defendants through

Plaintiff’s reported payment history on the Account, the CRA Defendants merely

parroted information furnished by LoanCare despite awareness that the information was

factually inaccurate and conflicted with information known by the CRAs.

       68.     Upon information and belief, LoanCare failed to conduct a reasonable

investigation after receiving notice of Plaintiff’s dispute from Experian, Equifax, and

Trans Union.

       69.     LoanCare failed, among other things, to review all relevant information

regarding the dispute or ignored this information. Consequently, LoanCare continued to

furnish inaccurate data to Defendants Experian, Equifax, and Trans Union despite

knowledge of Plaintiff’s dispute and otherwise possessing information from which

LoanCare should have reported accurate information about the Account.

                                   Plaintiff’s Damages

       70.     Upon information and belief, had the CRA Defendants accurately reported

the Account with its correct payment history and positive continuing payments,

Plaintiff’s credit scores would have been better.

       71.     Upon information and belief, after Plaintiff’s bankruptcy discharge,

Plaintiff applied for credit opportunities with Spire Credit Union, and Ally Financial, and

was denied due to the inaccurate reporting of the Account by Defendant.

                                             12
           CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 13 of 22




          72.   Upon information and belief, after Plaintiff’s bankruptcy discharge,

Plaintiff applied for credit opportunities with Capital One and Mechanics Bank and was

denied approved at less than favorable rates and lower credit limit due to the inaccurate

reporting of the Account by Defendant.

          73.   Defendants’ inaccurate reporting of the Account, along with additional

information belonging to Plaintiff, was published to Hard and Soft Inquiries by

Defendants during the process of Plaintiff’s credit applications.

          74.   As a direct result of the CRA Defendants’ inaccurate reporting, Plaintiff

suffers damages, including a decreased credit score, lower overall creditworthiness, and

other financial harm.

          75.   Additionally, Plaintiff suffers interference with daily activities, as well as

emotional distress, including, without limitation, emotional and mental anguish,

humiliation, sleepless nights, stress, anger, frustration, shock, embarrassment, and

anxiety.

          76.   Defendants’ conduct exacerbated Plaintiff’s frustration during the already

stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild Plaintiff’s

credit.

                                    V.   COUNT I
                  CRA Defendant Experian, Equifax, and Trans Union
                   (Violations of the FCRA, 15 U.S.C. § 1681 et. seq.)

          77.   Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

          78.   The FCRA requires consumer reporting agencies, like the CRA

                                              13
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 14 of 22




Defendants, to “follow reasonable procedures to assure maximum possible accuracy of

the information concerning the individual about whom the report relates.” 15 U.S.C. §

1681e(b).

       79.    The CRA Defendants negligently and/or willfully violated 15 U.S.C. §

1681e(b) by failing to follow reasonable procedures to assure maximum possible

accuracy of the information included in Plaintiff’s credit file/report.

       80.     Additionally, the CRA Defendants negligently and/or willfully violated 15

U.S.C. § 1681e(b) by failing to report accurate information when placed on notice that

the information Defendants are reporting is inaccurate, and/or otherwise contradicted by

information known by Defendants or reasonably available to Defendants.

       81.    Upon information and belief, the CRA Defendants regularly conduct

voluntary public records searches with the intention of including bankruptcy information

on the consumer reports it sells to other parties.

       82.    Upon information and belief, the CRA Defendants voluntarily conducted

public records searches and obtained information about Plaintiff’s bankruptcy filing and

bankruptcy discharge.

       83.    The CRA Defendants inaccurately reported Plaintiff’s reaffirmed Account

as included in Plaintiff’s bankruptcy when Plaintiff continued to make timely payments

on the Account, and remained liable for the Account, which was excluded from

Plaintiff’s discharge.

       84.    The CRA Defendants possessed information that indicated Plaintiff

reaffirmed the Account.

                                              14
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 15 of 22




       85.    If not, information concerning reaffirmation agreements is reasonably

available from the same sources of consumer bankruptcy information the CRA

Defendants procure.

       86.    The CRA Defendants knew or should have known of their obligations

under the FCRA. These obligations are well established by the plain language of the

FCRA, promulgated by the Federal Trade Commission, detailed in case law, and

evidenced in prior cases involving the CRA Defendants from which they are on notice of

their unreasonable procedures concerning the reporting of debts during and after

bankruptcy, including reaffirmed debts.

       87.    Even after Plaintiff notified the CRA Defendants of the inaccurate

information they included in Plaintiff’s credit file, Experian, Equifax, and Trans Union

continued to inaccurately report the reaffirmed Account as “included in bankruptcy,”

despite notice that the Account was reaffirmed, and the ability to independently confirm

the information detailed in Plaintiff’s dispute.

       88.    The CRA Defendants failed to follow reasonable procedures, as 15 U.S.C.

§ 1681e(b) requires, by unreasonably relying on the furnisher’s investigation of the

dispute and blindly reporting its results, despite possessing conflicting information as

well as the ability to independently confirm that Plaintiff’s Account was in fact

reaffirmed as Plaintiff indicated.

       89.    The CRA Defendants also failed to follow reasonable procedures, as 15

U.S.C. § 1681e(b) requires, by failing to independently verify that Plaintiff reaffirmed the

Account following Plaintiff’s dispute, which information is reasonably available from the

                                              15
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 16 of 22




same sources the CRAs procure consumer bankruptcy information.

       90.    When a consumer disputes the accuracy or completion of information

included in a CRA’s credit file, the FCRA requires the agency to either conduct a

reasonable reinvestigation into the disputed information or delete the disputed

information from the consumer’s credit file within thirty (30) days of receiving notice of

the dispute. 15 U.S.C. § 1681i(a)(2)(A).

       91.    When conducting its reinvestigation of disputed information in a consumer

report, the consumer reporting agency is required to “review and consider all relevant

information submitted by the consumer.”

       92.    Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When

notifying the furnisher of the consumer’s dispute, the CRA is to “include all relevant

information regarding the dispute that the agency received from the consumer.” 15

U.S.C. § 1681i(a)(2)(A).

       93.    Thus, in addition to violating the FCRA by failing to follow reasonable

procedures as 15 U.S.C. § 1681e(b) requires, the CRA Defendants violated the FCRA by

failing to perform a reasonable reinvestigation of the disputed information even after

Plaintiff notified them of their inaccurate reporting of the Account.

       94.    Defendants Experian, Equifax, and Trans Unions’ violations of 15 U.S.C. §

1681i include, but are not limited to the following:

         i.   Failing to reasonably reinvestigate the inaccurate information Plaintiff

              disputed.

                                             16
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 17 of 22




        ii.   Failing to consider all relevant information while investigating Plaintiff’s

              dispute.

       iii.   Failing to include all relevant information when notifying LoanCare of

              Plaintiff’s dispute.

       95.    Instead of reasonably reinvestigating Plaintiff’s dispute, the CRA

Defendants did not respond to Plaintiff’s dispute and continued to report the reaffirmed

Account as included in Plaintiff’s bankruptcy.

       96.    The CRA Defendants’ acts, as described above, were done willfully and

knowingly; or, alternatively were negligent.

       97.    The    CRA     Defendants’    inaccurate   reporting   damaged     Plaintiff’s

creditworthiness.

       98.    Plaintiff suffers actual damages, including a decreased credit score, loss of

credit opportunities, credit denial, and other financial harm caused by the CRA

Defendants’ failure to report that the debt was reaffirmed.

       99.    Plaintiff also suffers interference with daily activities caused by other harm

including, but not limited to, emotional distress, mental anguish, humiliation, stress,

anger, frustration, shock, embarrassment, sleepless nights, and anxiety.

       100.   The CRA Defendants are direct and proximate causes of Plaintiff’s

damages.

       101.   The CRA Defendants are substantial factors in Plaintiff’s damages.

       102.   Therefore, the CRA Defendants are individually liable for actual and

statutory damages, punitive damages, attorneys’ fees, costs, as well as other such relief

                                               17
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 18 of 22




permitted by 15 U.S.C. § 1681 et seq.

                                   VI. COUNT II
                                 Defendant LoanCare
                   (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

       103.   Plaintiff incorporates by reference all the above paragraphs of this

Complaint as though fully stated herein.

       104.   The FCRA requires that upon receipt of a consumer’s dispute from a CRA,

furnishers of information like LoanCare conduct an investigation with respect to disputed

information, review all relevant information, and report the results of the investigation to

the consumer reporting agency. If the investigation reveals the information is incomplete

or inaccurate, report those results to all consumer reporting agencies to which the

furnisher has provided inaccurate information.

       105.   LoanCare knew or should have known about its obligations under the

FCRA. These obligations are well established in the plain language of the FCRA,

promulgated by the Federal Trade Commission, and detailed in case law.

       106.   Additionally, LoanCare possesses or could easily obtain substantial written

materials that detail its duties as a furnisher under the FCRA. Despite knowing these

legal obligations, LoanCare acted consciously in breaching its known duties and deprived

Plaintiff of his rights under the FCRA.

       107.   Plaintiff disputed the LoanCare tradeline through all three national CRAs:

Experian, Equifax, and Trans Union.

       108.   Thereafter, the consumer reporting agencies forwarded Plaintiff’s disputes

to LoanCare, notifying LoanCare that Plaintiff was disputing the information it had

                                            18
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 19 of 22




furnished about the Account.

       109.    LoanCare received notice of Plaintiff’s dispute and failed to reasonably

investigate or otherwise take corrective measures despite possessing all relevant

knowledge necessary to report the Account accurately.

       110.    LoanCare continues to furnish inaccurate information about Plaintiff to

Experian, Equifax, and Trans Union, even though LoanCare possessed all relevant

information about the Account and the inaccuracy that Plaintiff disputed.

       111.    The inaccurate LoanCare Account materially and adversely affects

Plaintiff’s credit standing.

       112.    On at least one occasion within the past two years, by example only and

without limitations, Defendant LoanCare violated 15 U.S.C. § 1681s-2(b)(1)(A) by

failing to fully and properly investigate Plaintiff’s disputes to Experian, Equifax, and

Trans Union.

       113.    LoanCare violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by

engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and

engaging in conduct that violates 15 U.S.C. § 1681s-2(a), (b), including:


           (a) Willfully and negligently failing to conduct an investigation of Plaintiff’s

                dispute, despite possessing knowledge, information, and records to

                substantiate Plaintiff’s dispute;

           (b) Willfully and negligently failing to review all relevant information

                concerning Plaintiff’s dispute;

                                              19
        CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 20 of 22




          (c) Willfully and negligently failing to report the results of investigations to

                 the relevant consumer reporting agencies;

          (d) Willfully and negligently failing to report to the CRAs that the disputed

                 information is indeed inaccurate;

          (e) Willfully and negligently failing to properly participate, investigate and

                 comply with the reinvestigations that were conducted by any and all

                 consumer reporting agencies concerning the inaccurate information

                 disputed by Plaintiff;

          (f)    Willfully and negligently continuing to furnish and disseminate

                 inaccurate credit, account and other information concerning the Plaintiff

                 to the consumer reporting agencies despite actual knowledge of the falsity

                 of the reported information; and

          (g) Willfully and negligently failing to comply with the requirements for

                 furnishers of information enumerated in 15 U.S.C. § 1681s-2(b).

      114.      LoanCare unreasonably refused to take corrective measures required by the

FCRA to correct and/or update Plaintiff’s consumer information furnished to the national

consumer reporting agencies.

      115.      LoanCare is a direct and proximate cause, as well as substantial factor in

causing damage and harm to Plaintiff.

      116.      Consequently, LoanCare is liable to Plaintiff for the full amount of

statutory, actual and punitive damages, as described herein and as allowable by law.
                                             20
         CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 21 of 22




Additionally, Plaintiff is entitled to Plaintiff’s attorneys’ fees and costs, as well as other

such relief permitted by 15 U.S.C. § 1681n and § 1681o.

                              VII.   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff John Johnson respectfully requests judgment be

entered against Defendants for the following:

           A. Declaratory judgment that Defendants violated the FCRA;

           B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

           C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

           D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3)

           and 1681o(a)(2);

           F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

           allowed under the law; and

           G. Any other relief that this Court deems appropriate.

                                  VIII. JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial

by jury of all issues triable by jury.




///

                                             21
 CASE 0:21-cv-01977-JRT-TNL Doc. 1 Filed 09/03/21 Page 22 of 22




Respectfully submitted this 3rd day of September 2021.

                                         /s/Jenna Dakroub
                                         Jenna Dakroub, MN # 0401650
                                         PRICE LAW GROUP, APC
                                         8245 N. 85th Way
                                         Scottsdale, AZ 85259
                                         Telephone: (818) 600-5513
                                         Fax: (818) 600-5413
                                         Email: jenna@pricelawgroup.com
                                         Attorney for Plaintiff John Johnson




                                    22
